 Case 1:19-mc-00051-RGA Document 11 Filed 09/12/19 Page 1 of 1 PageID #: 147




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11
                                                          Bankr. Case No. 16-11501-CSS
MAXUS ENERGY CORPORATION, et al. ,                        (Jointly Administered)

                      Debtors.

MAXUS LIQUIDATING TRUST,                                     Adv. Proc. No. 18-50489-CSS

                      Plaintiff,
               V.

YPF S.A. , YPF INTERNATIONALS.A., YPF
HOLDINGS, INC., CLH HOLDINGS , INC.,                         Misc. No. 19-51-RGA
REPSOL, S.A., REPSOL EXPLORACION, S.A.,                      Misc. No. 19-52-RGA
REPSOL USA HOLDINGS CORP., REPSOL                            (Consolidated)
E&P USA, INC., REPSOL OFFSHORE E&P
USA, INC., REPSOL E&P T &T LIMITED, and
REPSOL SERVICES CO.,

                      Defendants.


                                          ORDER

         For the reasons set forth in the accompanying Memorandum, it is hereby ORDERED:

         1.    The Motions for Leave to Appeal are denied.

         2.    The Clerk is directed to close Misc. No. 19-51-RGA and Misc. No. 19-52-RGA.


                                                   Entered this   lL day of September, 2019.




                                              19
